Exhibit 10.19

CHANGE IN CONTROL AND SEVERANCE AGREEMENT

This Change in Control and Severance Agreement (the “Agreement”) is entered into
by and between Bob Bertz (the “Executive”) and Marin Software Incorporated, a
Delaware corporation (the “Company”), to be effective as of December 5, 2019
(the “Effective Date”).

1.Term of Agreement.

Except to the extent renewed as set forth in this Section 1, this Agreement
shall terminate the earlier of the third (3rd) anniversary of the Effective Date
(the “Expiration Date”) or the date the Executive’s employment with the Company
terminates for a reason other than a Qualifying Termination or CIC Qualifying
Termination; provided however, if a definitive agreement relating to a Change in
Control has been signed by the Company on or before the Expiration Date, then
this Agreement shall remain in effect through the earlier of:

(a)The date the Executive’s employment with the Company terminates for a reason
other than a Qualifying Termination or CIC Qualifying Termination, or

(b)The date the Company has met all of its obligations under this Agreement
following a termination of the Executive’s employment with the Company due to a
Qualifying Termination or CIC Qualifying Termination.

This Agreement shall renew automatically and continue in effect for three (3)
year periods measured from the initial Expiration Date and each subsequent
Expiration Date, unless the Company provides Executive notice of non-renewal at
least three (3) months prior to the date on which this Agreement would otherwise
renew. For the avoidance of doubt, and notwithstanding anything to the contrary
in Section 2 or 3 below, the Company’s non-renewal of this Agreement shall not
constitute a Qualifying Termination or CIC Qualifying Termination, as
applicable.

2.Qualifying Termination.  If the Executive is subject to a Qualifying
Termination, then, subject to Sections 4, 9, and 10 below, Executive will be
entitled to the following benefits:

(a)Severance Benefits.  The Company shall pay the Executive (i) three (3) months
of his then-current monthly base salary, and (ii) twenty-five percent (25%) of
the Executive’s annual target bonus at the rate in effect immediately prior to
the actions that resulted in the Qualifying Termination.  The Executive will
receive his severance payment in a cash lump-sum in accordance with the
Company’s standard payroll procedures, which payment will be made no later than
the first regular payroll date occurring after the sixtieth (60th) day following
the Separation, provided that the Release Conditions have been satisfied.

(b)Continued Employee Benefits.  If Executive timely elects continued coverage
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), the Company
shall pay the full amount of Executive’s COBRA premiums on behalf of the
Executive for the Executive’s continued coverage under the Company’s health,
dental and vision plans, including coverage for the Executive’s eligible
dependents, for the same period that the Executive is paid severance benefits
pursuant to Section 2(a) following the Executive’s Separation or, if earlier,
until Executive is eligible to be covered under another substantially equivalent
medical insurance plan by a subsequent employer.  Notwithstanding the foregoing,
if the Company, in its sole discretion, determines that it cannot provide the
foregoing subsidy of COBRA coverage without potentially violating or causing the
Company to incur additional expense as a result of noncompliance with applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act), the Company instead shall provide to Executive a taxable monthly payment
in an amount equal to the monthly COBRA premium that Executive would be required
to pay to continue the group health coverage in effect on the date of the
Separation (which amount shall be based on the premium for the first month of

--------------------------------------------------------------------------------

COBRA coverage) which payments shall be made regardless of whether Executive
elects COBRA continuation coverage and shall commence on the later of (i) the
first day of the month following the month in which Executive experiences a
Separation and (ii) the effective date of the Company’s determination of
violation of applicable law, and shall end on the earlier of (x) the effective
date on which Executive becomes covered by a health, dental or vision insurance
plan of a subsequent employer, and (y) the last day of the period that the
Executive is paid severance benefits pursuant to Section 2(a) after the
Separation, provided that, any taxable payments under Section 2(b) will not be
paid before the first business day occurring after the sixtieth (60th) day
following the Separation and, once they commence, will include any unpaid
amounts accrued from the date of Executive’s Separation (to the extent not
otherwise satisfied with continuation coverage).  However, if the period
comprising the sum of the sixty (60)-day period described in the preceding
sentence and the ten (10)-day period described in Section 7(e)(3) below spans
two calendar years, then the payments which constitute deferred compensation
subject to Section 409A will not in any case be paid in the first calendar
year.  Executive shall have no right to an additional gross-up payment to
account for the fact that such COBRA premium amounts are paid on an after-tax
basis.

3.CIC Qualifying Termination.  If the Executive is subject to a CIC Qualifying
Termination, then, subject to Sections 4, 9, and 10 below, Executive will be
entitled to the following benefits:

(a)Severance Payments.  The Company or its successor shall pay the Executive (i)
six (6) months of his then-current monthly base salary, (ii) fifty percent (50%)
of the Executive’s annual target bonus at the rate in effect immediately prior
to the actions that resulted in the CIC Qualifying Termination, and (iii) the
pro rata portion of the Executive’s unpaid annual target bonus at the rate in
effect immediately prior to the actions that resulted in the CIC Qualifying
Termination and equal to the number of full months for which the Executive has
completed service during the fiscal year in which the Separation occurs. The
Executive will receive his severance payment in a cash lump-sum in accordance
with the Company’s standard payroll procedures, which payment will be made no
later than the first regular payroll date occurring after the sixtieth (60th)
day following the Separation, provided that the Release Conditions have been
satisfied.

(b)Equity.  Each of Executive’s then outstanding Equity Awards, including awards
that would otherwise vest only upon satisfaction of performance criteria subject
to the following sentence, shall accelerate and become vested and exercisable as
to 100% of the then unvested shares subject to the Equity Award. For awards that
would otherwise vest only upon satisfaction of performance criteria, the
foregoing acceleration shall be based on achievement of performance criteria at
target levels, except to the extent otherwise provided in the award agreement
evidencing such award. Subject to Section 4, the accelerated vesting described
above shall be effective as of the Separation.  “Equity Awards” means all
options to purchase shares of the Company common stock as well as any and all
other stock-based awards granted to the Executive, including but not limited to
stock bonus awards, restricted stock, restricted stock units or stock
appreciation rights

(c)Pay in Lieu of Continued Employee Benefits.  Continuation of COBRA or a cash
benefit, in both cases on the same terms as set forth in Section 2(b) above, for
the same period that the Executive is paid severance benefits pursuant to
Section 3(a) following the Executive’s Separation or, if earlier, until
Executive is eligible to be covered under another substantially equivalent
medical insurance plan by a subsequent employer.

4.General Release.  Any other provision of this Agreement notwithstanding, the
benefits under Section 2 and 3 shall not apply unless the Executive (i) has
executed a general release (substantially in the form prescribed by the Company)
of all known and unknown claims that he may then have against the Company or
persons affiliated with the Company and such release has become effective and
(ii) has agreed not to prosecute any legal action or other proceeding based upon
any of such claims.  The release must be in the form prescribed by the Company,
without alterations (this document effecting the foregoing, the “Release”).  The
Company will deliver the form of Release to the Executive within ten (10) days
after the

--------------------------------------------------------------------------------

Executive’s Separation.  The Executive must execute and return the Release
within the time period specified in the form.

5.Accrued Compensation and Benefits.  Notwithstanding anything to the contrary
in Section 2 and 3 above, in connection with any termination of employment
(whether or not a Qualifying Termination or CIC Qualifying Termination), the
Company shall pay Executive’s earned but unpaid base salary and other vested but
unpaid cash entitlements for the period through and including the termination of
employment, including unused earned vacation pay and unreimbursed documented
business expenses incurred by Executive through and including the date of
termination (collectively “Accrued Compensation and Expenses”), as required by
law and the applicable Company plan or policy.  In addition, Executive shall be
entitled to any other vested benefits earned by Executive for the period through
and including the termination date of Executive’s employment under any other
employee benefit plans and arrangements maintained by the Company, in accordance
with the terms of such plans and arrangements, except as modified herein
(collectively “Accrued Benefits”).  Any Accrued Compensation and Expenses to
which the Executive is entitled shall be paid to the Executive in cash as soon
as administratively practicable after the termination and, in any event, no
later than two and one-half (2-1/2) months after the end of the taxable year of
the Executive in which the termination occurs or at such earlier time as may be
required by Section 10 below or to such lesser extent as may be mandated by
Section 9 below.  Any Accrued Benefits to which the Executive is entitled shall
be paid to the Executive as provided in the relevant plans and arrangements.

6.Covenants.

(a)Non-Competition.  The Executive agrees that, during his employment with the
Company, he shall not engage in any other employment, consulting or other
business activity (whether full-time or part-time) that would create a conflict
of interest with the Company.

(b)Non-Disparagement.  The Executive further agrees that, during the six (6)
month period following his cessation of employment, he shall not in any way or
by any means disparage the Company, the members of the Company’s Board of
Directors or the Company’s officers and employees.  Notwithstanding the
foregoing, the Executive is not prohibited from cooperating with a government
agency or testifying truthfully in any government inquiry or other proceeding or
in which Executive is required to testify pursuant to subpoena or other valid
legal process.

7.Definitions.

(a)“Cause” means (i) Executive’s continued refusal or material failure to
perform Executive’s material duties reasonably expected of Executive in
connection with his arrangement to provide services to the Company or any Parent
or Subsidiary, as applicable; (ii) unprofessional, unethical or fraudulent
conduct or conduct that materially discredits the Company or any Parent or
Subsidiary, as applicable, or is materially detrimental to the reputation,
character or standing of the Company or any Parent or Subsidiary, as applicable;
(iii) dishonest conduct with respect to a material matter, or a deliberate
attempt to do an injury to the Company or any Parent or Subsidiary, as
applicable; (iv) Executive’s material breach of any material term of any
agreement between Executive and the Company or any Parent or Subsidiary; (v) a
criminal act which would reflect badly on the Company or any Parent or
Subsidiary, as applicable; (vi) Executive’s failure to cooperate with the
Company in any investigation or formal proceeding; or (vii) Executive’s death or
total disability (for these purposes Executive shall be deemed totally disabled
if, in the judgment of a licensed physician, Executive is physically or mentally
incapacitated or disabled or otherwise unable to fully discharge Executive’s
duties as a service provider to the Company or any Parent or Subsidiary, as
applicable, for a period of 180 consecutive days or for 180 days in any 365
calendar day period); provided that (except in the case of death) Executive must
be provided with written notice of Executive’s termination for “Cause” and
Executive must be provided with a 30-day period following Executive’s receipt of
such notice to cure the event(s) that trigger “Cause” (if curable), with the
Compensation Committee of the Company’s Board of Directors making the final
determination whether Executive has cured any Cause. All

--------------------------------------------------------------------------------

capitalized terms in this Subsection (a) that are not defined herein shall have
the meaning ascribed to such terms in the Plan.

(b)“Code” means the Internal Revenue Code of 1986, as amended.

(c)“Change in Control.”  For all purposes under this Agreement, a Change in
Control shall mean the occurrence of any of the following events: (i) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
becomes the “beneficial owner” (as defined in Rule 13d-3 of the Exchange Act),
directly or indirectly, of securities of the Company representing more than
fifty percent (50%) of the total voting power represented by the Company’s
then-outstanding voting securities; provided, however, that for purposes of this
subclause (i) the acquisition of additional securities by any one Person who is
considered to own more than fifty percent (50%) of the total voting power of the
securities of the Company will not be considered a Change in Control; (ii) the
consummation of the sale or disposition by the Company of all or substantially
all of the Company’s assets; (iii) the consummation of a merger or consolidation
of the Company with any other corporation, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or its parent) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity or
its parent outstanding immediately after such merger or consolidation; (iv) any
other transaction which qualifies as a “corporate transaction” under Section
424(a) of the Code wherein the stockholders of the Company give up all of their
equity interest in the Company (except for the acquisition, sale or transfer of
all or substantially all of the outstanding shares of the Company) or (v) a
change in the effective control of the Company that occurs on the date that a
majority of members of the Board is replaced during any twelve (12) month period
by member of the Board whose appointment or election is not endorsed by as
majority of the members of the Board prior to the date of the appointment or
election.  For purpose of this subclause (v), if any Person is considered to be
in effective control of the Company, the acquisition of additional control of
the Company by the same Person will not be considered a Change in Control.  For
purposes of this definition, persons will be considered to be acting as a group
if they are owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of stock, or similar business transaction with the
Company. Notwithstanding the foregoing, to the extent that any amount
constituting deferred compensation (as defined in Section 409A of the Code)
would become payable under this Plan by reason of a Change in Control, such
amount shall become payable only if the event constituting a Change in Control
would also qualify as a change in ownership or effective control of the Company
or a change in the ownership of a substantial portion of the assets of the
Company, each as defined within the meaning of Code Section 409A, as it has been
and may be amended from time to time, and any proposed or final Treasury
Regulations and IRS guidance that has been promulgated or may be promulgated
thereunder from time to time.  All capitalized terms in this Subsection (c) that
are not defined herein shall have the meaning ascribed to such terms in the
Plan.

(d)“CIC Qualifying Termination” means a Separation in connection with the
consummation of a Change in Control, including at the request of the prospective
acquirer whose proposed acquisition would constitute a Change in Control upon
its completion, or within three (3) months prior to or twelve (12) months
following the consummation of a Change in Control resulting from (A) the Company
or its successor terminating the Executive’s employment for any reason other
than Cause or (B) the Executive voluntarily resigning his employment for Good
Reason.

(e)“Good Reason” means, without the Executive’s consent, (i) a material
reduction or adverse change in the Executive’s reporting relationship, level of
responsibility and/or scope of authority, (ii) a 10% or greater reduction in his
level of compensation, which will be determined based on an average of the
Executive’s annual total target cash compensation (annual base salary plus
target annual cash incentives) for the prior three calendar years or, if less,
the number of years the Executive has been employed by the Company), or (iii)
relocation of the Executive’s principal workplace by more than thirty-five (35)
miles from Executive’s then current place of employment; or (iv) a material
breach of this Agreement.  

--------------------------------------------------------------------------------

For the purpose of clause (i), a change in responsibility shall not be deemed to
occur (A) solely because Executive is part of a larger organization or (B)
solely because of a change in title.  For the Executive to receive the benefits
under this Agreement as a result of a voluntary resignation under this
subsection (e), all of the following requirements must be satisfied: (1) the
Executive must provide notice to the Company of his intent to assert Good Reason
within sixty (60) days of the initial existence of one or more of the conditions
set forth in subclauses (i) through (iv); (2) the Company will have thirty (30)
days (the “Company Cure Period”) from the date of such notice to remedy the
condition and, if it does so, the Executive may withdraw his resignation or may
resign with no benefits under this Agreement; and (3) any termination of
employment under this provision must occur within ten (10) days of the earlier
of expiration of the Company Cure Period or written notice from the Company that
it will not undertake to cure the condition set forth in subclauses (i) through
(iii).  Should the Company remedy the condition as set forth above and then one
or more of the conditions arises again within twelve months following the
occurrence of a Change in Control, the Executive may assert Good Reason again
subject to all of the conditions set forth herein.

(f)“Plan” means the Company’s 2013 Equity Incentive Plan, as may be amended from
time to time.

(g)“Release Conditions” mean the following conditions occurring within sixty
(60) days following the Separation:  (i) the Company has received the
Executive’s executed Release and (ii) any rescission period applicable to the
Executive’s executed Release has expired.

(h)“Qualifying Termination” means a Separation that is not a CIC Qualifying
Termination, but which results from (i) the Company terminating the Executive’s
employment for any reason other than Cause or (ii) the Executive voluntarily
resigning his employment for Good Reason.

(i)“Separation” means a “separation from service,” as defined in the regulations
under Section 409A of the Code.

8.Successors.

(a)Company’s Successors.  The Company shall require any successor (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets, by an agreement in substance and form satisfactory to the
Executive, to assume this Agreement and to agree expressly to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform it in the absence of a succession.  For all purposes under
this Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets or which becomes bound by this Agreement by operation of
law.

(b)Executive’s Successors.  This Agreement and all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by, the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

9.Golden Parachute Taxes.

(a)Best After-Tax Result.  In the event that any payment or benefit received or
to be received by Executive pursuant to this Agreement or otherwise (the
“Payments”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code and (ii) but for this subsection (a), be subject to the
excise tax imposed by Section 4999 of the Code, any successor provisions, or any
comparable federal, state, local or foreign excise tax (the “Excise Tax”), then,
subject to the provisions of Section 10, such Payments shall be either (A)
provided in full pursuant to the terms of this Agreement or any other applicable
agreement, or (B) provided as to such lesser extent which would result in the
Payments being $1.00 less than the amount at which any portion of the Payments
would be subject to the Excise Tax (the “Reduced Amount”), whichever of the
foregoing amounts, taking into account the applicable federal, state, local and
foreign income, employment and other taxes and the Excise Tax (including,
without limitation, any interest or penalties on such taxes), results in the
receipt by Executive, on an after-tax basis, of the greatest amount

--------------------------------------------------------------------------------

of payments and benefits provided for hereunder or otherwise, notwithstanding
that all or some portion of such Payments may be subject to the Excise
Tax.  Unless the Company and Executive otherwise agree in writing, any
determination required under this Section shall be made by independent tax
counsel designated by the Company and reasonably acceptable to Executive (the
“Independent Tax Counsel”), whose determination shall be conclusive and binding
upon Executive and the Company for all purposes.  For purposes of making the
calculations required under this Section, Independent Tax Counsel may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code; provided that Independent Tax Counsel shall
assume that Executive pays all taxes at the highest marginal rate.  The Company
and Executive shall furnish to Independent Tax Counsel such information and
documents as Independent Tax Counsel may reasonably request in order to make a
determination under this Section.  The Company shall bear all costs that
Independent Tax Counsel may reasonably incur in connection with any calculations
contemplated by this Section.  In the event that Section 9(a)(ii)(B) above
applies, then based on the information provided to Executive and the Company by
Independent Tax Counsel, Executive may, in Executive’s sole discretion and
within thirty (30) days of the date on which Executive is provided with the
information prepared by Independent Tax Counsel, determine which and how much of
the Payments (including the accelerated vesting of equity compensation awards)
to be otherwise received by Executive shall be eliminated or reduced (as long as
after such determination the value (as calculated by Independent Tax Counsel in
accordance with the provisions of Sections 280G and 4999 of the Code) of the
amounts payable or distributable to Executive equals the Reduced Amount).  If
the Internal Revenue Service (the “IRS”) determines that any Payment is subject
to the Excise Tax, then Section 9(b) hereof shall apply, and the enforcement of
Section 9(b) shall be the exclusive remedy to the Company.

(b)Adjustments.  If, notwithstanding any reduction described in Section 9(a)
hereof (or in the absence of any such reduction), the IRS determines that
Executive is liable for the Excise Tax as a result of the receipt of one or more
Payments, then Executive shall be obligated to surrender or pay back to the
Company, within one-hundred twenty (120) days after a final IRS determination,
an amount of such payments or benefits equal to the “Repayment Amount.”  The
Repayment Amount with respect to such Payments shall be the smallest such
amount, if any, as shall be required to be surrendered or paid to the Company so
that Executive’s net proceeds with respect to such Payments (after taking into
account the payment of the Excise Tax imposed on such Payments) shall be
maximized.  Notwithstanding the foregoing, the Repayment Amount with respect to
such Payments shall be zero (0) if a Repayment Amount of more than zero (0)
would not eliminate the Excise Tax imposed on such Payments or if a Repayment
Amount of more than zero would not maximize the net amount received by Executive
from the Payments.  If the Excise Tax is not eliminated pursuant to this Section
9(b), Executive shall pay the Excise Tax.

10.Miscellaneous Provisions.

(a)Section 409A.  To the extent (i) any payments to which Executive becomes
entitled under this Agreement, or any agreement or plan referenced herein, in
connection with Executive’s termination of employment with the Company
constitute deferred compensation subject to Section 409A of the Code and (ii)
Executive is deemed at the time of such termination of employment to be a
“specified” employee under Section 409A of the Code, then such payment or
payments shall not be made or commence until the earlier of (i) the expiration
of the six (6)-month period measured from the Executive’s Separation; or (ii)
the date of Executive’s death following such Separation; provided, however, that
such deferral shall only be effected to the extent required to avoid adverse tax
treatment to Executive, including (without limitation) the additional twenty
percent (20%) tax for which Executive would otherwise be liable under Section
409A(a)(1)(B) of the Code in the absence of such deferral.  Upon the expiration
of the applicable deferral period, any payments which would have otherwise been
made during that period (whether in a single sum or in installments) in the
absence of this paragraph shall be paid to Executive or Executive’s beneficiary
in one lump sum (without interest).  Except as otherwise expressly provided
herein, to the extent any expense reimbursement or the provision of any in-kind
benefit under this Agreement (or otherwise referenced herein) is determined to
be subject to (and not exempt from) Section 409A of the Code, the amount of any
such

--------------------------------------------------------------------------------

expenses eligible for reimbursement, or the provision of any in-kind benefit, in
one calendar year shall not affect the expenses eligible for reimbursement or in
kind benefits to be provided in any other calendar year, in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which Executive incurred such expenses, and in no event shall
any right to reimbursement or the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit.  To the extent that any provision
of this Agreement is ambiguous as to its exemption or compliance with Section
409A, the provision will be read in such a manner so that all payments hereunder
are exempt from Section 409A to the maximum permissible extent, and for any
payments where such construction is not tenable, that those payments comply with
Section 409A to the maximum permissible extent.  To the extent any payment under
this Agreement may be classified as a “short-term deferral” within the meaning
of Section 409A, such payment shall be deemed a short-term deferral, even if it
may also qualify for an exemption from Section 409A under another provision of
Section 409A.  Payments pursuant to this Agreement (or referenced in this
Agreement) are intended to constitute separate payments for purposes of Section
1.409A-2(b)(2) of the regulations under Section 409A.

(b)Other Arrangements.  This Agreement supersedes any and all cash severance
arrangements and vesting acceleration arrangements under any agreement governing
Equity Awards, severance and salary continuation arrangements, programs and
plans which were previously offered, or may be offered on the Effective Date or
thereafter, by the Company to the Executive, including change in control
severance arrangements and vesting acceleration arrangements pursuant to an
agreement governing Equity Awards, employment agreement or offer letter, and
Executive hereby waives Executive’s rights to such other benefits.  In no event
shall any individual receive cash severance benefits under both this Agreement
and any other vesting acceleration arrangement, severance pay or salary
continuation program, plan or other arrangement with the Company.  For the
avoidance of doubt, in no event shall Executive receive payment under both
Section 2 and Section 3 with respect to Executive’s Separation.  

(c)Dispute Resolution.  To ensure rapid and economical resolution of any and all
disputes that might arise in connection with this Agreement, Executive and the
Company agree that any and all disputes, claims, and causes of action, in law or
equity, arising from or relating to this Agreement or its enforcement,
performance, breach, or interpretation, will be resolved solely and exclusively
by final, binding, and confidential arbitration, by a single arbitrator, in San
Francisco County, and conducted by Judicial Arbitration & Mediation Services,
Inc. (“JAMS”) under its then-existing employment rules and procedures.  Nothing
in this section, however, is intended to prevent either party from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration.  Each party to an arbitration or litigation hereunder
shall be responsible for the payment of its own attorneys’ fees.

(d)Notice.  Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid or deposited with Federal Express Corporation,
with shipping charges prepaid.  In the case of the Executive, mailed notices
shall be addressed to him or her at the home address which he most recently
communicated to the Company in writing.  In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

(e)Waiver.  No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive).  No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

(f)Withholding Taxes.  All payments made under this Agreement shall be subject
to reduction to reflect taxes or other charges required to be withheld by law.

--------------------------------------------------------------------------------

(g)Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(h)No Retention Rights.  Nothing in this Agreement shall confer upon the
Executive any right to continue in service for any period of specific duration
or interfere with or otherwise restrict in any way the rights of the Company or
any subsidiary of the Company or of the Executive, which rights are hereby
expressly reserved by each, to terminate his service at any time and for any
reason, with or without Cause.

(i)Choice of Law.  The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California (other
than its choice-of-law provisions).

[Remainder of Page Left Intentionally Blank]


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

EXECUTIVE

BOB BERTZ

 

By: /s/ Bob Bertz________________________________

 

 

COMPANY

MARIN SOFTWARE INCORPORATED

By:/s/ Christopher Lien________________________

Name:Christopher Lien_________________________ _

Title:Chief Executive Officer

 

 